Concurring and Dissenting Opinion by
Mr. Justice Musmanno :
I concur entirely with the Majority Opinion in its discussion of the jurisdiction of the Superior Court, as expressed in Bell Appeal, 396 Pa. 592.
I also agree, of course, that an appeal from an auditor’s report may be taken to the court of common pleas. The Act of May 4, 1927, P. L. 519 (§1038) provides: “It shall be lawful for the borough, or any taxpayer thereof, on its behalf, or any officer whose account is settled or audited, to appeal from the settlement or audit, as shown in the auditor’s report, to the court of common pleas of the county, but not later than forty days from the date of filing of the auditor’s report with the clerk of the court of quarter sessions.”
Plowever, I do not agree that this language prohibits the appellants in this case from petitioning the court of quarter sessions to quash an alleged auditors’ report which purports to be what it is not.
*210The Borough Code (§1035 (b)) provides that the report of auditors shall: “contain an audit of the accounts of the last fiscal year and shall also show a complete statement of the financial condition of the borough, giving in detail the actual indebtedness, the amount of the funded debt, the amount of the floating debt thereof, the valuation of taxable property therein, the assets of the borough with the character and value thereof, and the date of maturity of the respective forms of funded debt thereof . . .”
The supplemental report filed by the board of auditors on May 12, 1959, went far beyond what the code requires or intends. The report contains accusations, condemnations, innuendoes, slurs, and argumentation of such a character that it can scarcely be regarded as a fiscal document.
The report is couched in language and is made up in a form which might seem to make it more fitting as a grand jury presentment than an audit. To the extent, therefore, that the report departs from what the law requires it to be, it may not be filed and should not be accepted. If accepted, appropriate proceedings are in order to suppress it.
Suppose, by way of illustration, the report had been prepared in the Japanese language and it was accepted by the clerk of courts. Can anyone doubt that an action could properly be initiated in the court of quarter sessions to have the report quashed? And can it be doubted that the court of quarter sessions would have the jurisdiction to quash the Japanese report?
The auditors’ report, which is the subject of controversy in this case, is translucently a political document and thus had no more right to be filed among the records of the court of quarter sessions than a scandal sheet printed anonymously.
Political battles are to be fought in the arena of democratic debate and not through the media of fiscal *211documents filed in Court. If the auditors found improprieties in the Turtle Creek municipal government, those improprieties could have been stated in the manner provided by law, and not in the form one usually employs in a forum for expression of opinion.
In view of all these circumstances, I believe that the councilmen of Turtle Creek were justified in filing their petition to quash and that the action of the court of quarter sessions ivas proper.